Exhibit 10(c)




Acuity Brands, Inc.
Compensation for Non-Employee Directors
(Effective September 1, 2018)




 
Annual Retainer


Cash Retainer
$80,000
Non-Cash Retainer
$145,000



Annual cash retainer is payable quarterly in arrears. The non-cash Retainer is
deferred into the Nonemployee Director Deferred Compensation Plan until the
nonemployee director stock ownership requirement has been met (5 times the
annual cash retainer, or $400,000). If the stock ownership requirement has been
met, each director may elect to have the value issued in the form of a stock
grant or elect to have it deferred into the Nonemployee Director Deferred
Compensation Plan.
                                
Annual Committee Chair Retainers


Audit Committee
$15,000
Compensation Committee
$15,000
Nominating and Governance Committee/Lead Director
$25,000



Annual retainers to committee chairs are payable quarterly in arrears.


Additional Meeting Fees


Board Meeting Fee (for each meeting attended in excess of 6 meetings)
$2,000
Committee Meeting Fee (for each meeting attended in excess of 6 meetings)
$1,500



Additional meetings fees are payable quarterly in arrears, if earned.


Equity Compensation


Each non-employee director continuing after the January 4, 2019 Annual
Shareholders’ Meeting received a restricted stock award valued at $50,000 (429
shares). The shares will vest ratably over three years beginning on the first
anniversary of the grant date (January 4, 2019).


 


 











